December 23, 2014




                                  JUDGMENT
                 The Fourteenth Court of Appeals
                           MARY RIGGINS, Appellant

NO. 14-13-00604-CV                           V.

RONALD E. HILL, LINDA C. HILL, WEST COLUMBIA PLAZA, LTD., AND
             LUCKY LINDY DEVELOPMENT, Appellees
                ________________________________

       This cause, an appeal from a final order signed on April 9, 2013, was heard
on the transcript of the record. We have inspected the record and find no error in
the order. We order the order of the court below AFFIRMED. We order appellant
Mary Riggins to pay all costs incurred in this appeal. We further order this decision
certified below for observance.